Citation Nr: 0602973	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  04-19 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the lower left leg sustained while serving on 
inactive duty training on July 12, 1987.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant has verified active military service from 
August-November 1976; however, he seeks service connection 
for the residuals of a lower left leg injury he sustained on 
July 12, 1987, while serving on inactive duty training in the 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In October 2005, the appellant testified 
at a hearing held at the RO before the undersigned.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the October 2005 hearing, the appellant submitted (with a 
waiver) a copy of a line of duty determination by the service 
department holding that he sustained a sprained left ankle on 
July 12, 1987, while serving on inactive duty training; and a 
copy of a temporary physical profile placing him on limited 
duty from November 1987 to February 1988 due to a ruptured 
left Achilles tendon.  There remains at issue in this appeal 
the question of whether or not the appellant currently has 
any residual disability stemming from this incident many 
years ago.  

The appellant also testified that he has been receiving 
treatment for the claimed disability at the VA Medical Center 
in Decatur, Georgia.  These medical records are not of 
record.  Prior attempts by the RO to obtain supporting 
medical evidence from the service department and from 
Eisenhower Army Medical Center in Fort Gordon, Georgia, have 
been unsuccessful.  Likewise, supporting medical records 
could not be obtained from the Winder Barrow Medical Center 
in Winder, Georgia, due to the appellant's failure to provide 
a complete address for this facility and a legal release form 
to enable VA to obtain any relevant medical records.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  The appellant should also be 
notified that he is responsible for 
obtaining and submitting the relevant 
private medical records from the Winder 
Barrow Medical Center.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain and incorporate 
into the claims file copies of all 
relevant VA medical treatment records 
pertaining to the claimed lower left leg 
disability from the VA Medical Center in 
Decatur, Georgia.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next 
schedule the appellant for a VA 
examination by a VA physician (not a 
physician's assistant, etc.) with 
appropriate expertise in order to 
determine if he has any current residual 
disability stemming from the incident on 
July 12, 1987.  The claims file must be 
made available to the examiner for review 
in connection with this examination, and 
the examination report should state that 
the claims file was reviewed.  All 
necessary tests, X-ray studies, etc. 
should be performed as part of this 
examination.  The rationale for all 
opinions expressed should also be 
provided.  

5.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

